UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended May 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 NEW ENERGY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3905 National Drive, Suite 110 Burtonsville, Maryland (Address of principal executive offices) (Zip Code) (800) 213-0689 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) , and (2) has been subject to such filing requirements for the past 90 days. Yes T No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable T . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company)  Smaller reporting company  x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.) Yes o No T . Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 58,600,600 shares of common stock, par value $0.001, were outstanding on July 9, 2010. NEW ENERGY TECHNOLOGIES, INC. (Formerly Octillion Corp.) FORM 10-Q For the Quarterly Period Ended May 31, 2010 Table of Contents PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Stockholders Equity (Deficit) (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 4T. Controls and Procedures. 29 PART II OTHER INFORMATION Item 1. Legal Proceedings. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 3. Defaults Upon Senior Securities. 30 Item 4. Submission of Matters to a Vote of Security Holders. 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 Signatures Certifications PART I  FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) NEW ENERGY TECHNOLOGIES, INC. (Formerly "Octillion Corp.") (A Development Stage Company) CONSOLIDATED BALANCE SHEETS MAY 31, 2, 2009 (Expressed in U.S. Dollars) (Unaudited) May 31, August 31, ASSETS Current assets Cash and cash equivalents $ 1,048,347 $ 2,736,221 Deferred research and development costs 43,130 39,559 Prepaid expenses and other current assets 25,537 7,586 Total current assets 1,117,014 2,783,366 Total assets $ 1,117,014 $ 2,783,366 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 94,743 $ 98,467 Accrued liabilities 244,259 156,109 Warrant liability 406,673 - Total current liabilities 745,675 254,576 Total liabilities 745,675 254,576 Commitments and contingencies Stockholders' equity Preferred stock: $0.10 par value; 1,000,000 shares authorized, no shares issued and outstanding at May 31, 2010 and August 31, 2009 - - Common stock: $0.001 par value; 100,000,000 shares authorized, 58,600,600 shares issued and outstanding at May 31, 2010 and August 31, 2009 58,601 58,601 Additional paid-in capital 7,358,812 8,622,458 Deficit accumulated during the development stage Total stockholders' equity 371,339 2,528,790 Total liabilities and stockholders' equity $ 1,117,014 $ 2,783,366 (The accompanying notes are an integral part of these consolidated financial statements) 3 NEW ENERGY TECHNOLOGIES, INC. (Formerly "Octillion Corp.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 PERIOD FROM INCEPTION (MAY 5, 1998) TO MAY 31, 2010 (Expressed in U.S. Dollars) (Unaudited) Cumulative Three Months Ended Nine Months Ended May 5, 1998 May 31, May 31, (Inception) to May 31, 2010 Revenue $ - $ - $ - $ - $ - Operating (income) expense Investor relations 30,245 12,312 98,342 28,812 2,289,160 Marketing 222,677 11,015 436,713 11,465 808,933 Wages and benefits 132,463 40,369 605,250 1,409,246 Management fees - related party - - - 4,472 207,546 Professional fees 136,847 47,903 364,207 210,935 1,089,312 Research and development 72,025 98,868 514,152 179,838 1,274,927 Travel and entertainment 22,380 1,592 53,022 35,962 352,320 Other operating expenses 54,410 19,423 199,662 54,404 518,512 Total operating (income) expense 671,047 231,482 2,271,348 7,949,956 Income (loss) from operations 2,811,674 Other income (expense) Interest income - - - 7,743 98,582 Interest expense - - - Loss on disposal of fixed assets - Gain on dissolution of foreign subsidiary - - - 59,704 59,704 Foreign exchange loss - Change in fair value of warrant liability 165,660 - 1,721,658 - 1,721,658 Payable forgiven - 30,000 Total other income (expense) 165,022 - 1,720,314 14,262 1,808,750 Income (loss) from continuing operations 2,825,936 Loss from discontinued operations - Net income (loss) $ 2,825,936 $ Net income (loss) per common share - basic and diluted $ 0.05 Weighted average number of common shares outstanding - basic and diluted 58,600,600 57,754,600 58,600,600 57,754,600 (The accompanying notes are an integral part of these consolidated financial statements) 4 NEW ENERGY TECHNOLOGIES, INC. (formerly "Octillion Corp.") (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FROM MAY 5, 1998 (INCEPTION) TO MAY 31, 2010 (Expressed in U.S. Dollars) (Unaudited) Accumulated Deficit Other Accumulated Total Preferred Stock Common Stock Additional Comprehensive During the Comprehensive Stockholders' Shares Amount Shares Amount Paid-in Capital Income (Loss) Development Stage Income (Loss) Equity (Deficit) Restricted common stock issued to related parties for management services at $0.003 per share - $ - 9,000,000 $ 9,000 $ - $ - $- $3,000 Unrestricted common stock sales to third parties at $0.13 per share - - 1,125,000 1,125 148,875 - - - 150,000 Comprehensive income (loss) Net loss for the period - Total comprehensive loss Balance, August 31, 1998 - - 10,125,000 10,125 142,875 - - 140,674 Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 1999 - - 10,125,000 10,125 142,875 - - 62,728 Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 2000 - - 10,125,000 10,125 142,875 - - 50,282 Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 2001 - - 10,125,000 10,125 142,875 - - 37,378 Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 2002 - - 10,125,000 10,125 142,875 - - Restricted common stock issued to a related party to satisfy outstanding management fees at $0.003 per share on December 19, 2002 - - 24,000,000 24,000 56,000 - - - 80,000 Restricted common stock issued to a related party to satisfy outstanding management fees at $0.003 per share on March 18, 2003 - - 6,999,600 7,000 16,332 - - - 23,332 Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 2003 - - 41,124,600 41,125 215,207 - - Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 2004 - - 41,124,600 41,125 215,207 - - Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 2005 - - 41,124,600 41,125 215,207 - - Issuance of common stock and warrants at $0.17 per share on May 16, 2006 - - 3,000,000 3,000 497,000 - - - 500,000 Comprehensive income (loss) Net loss for the year - Total comprehensive loss Balance, August 31, 2006 - - 44,124,600 44,125 712,207 - - 207,202 Exercise of Class A Warrants at $0.167 per share during November - December 2006 - - 3,000,000 3,000 497,000 - - - 500,000 Exercise of Class B Warrants at $0.183 per share November - May 2007 - - 3,000,000 3,000 547,000 - - - 550,000 Exercise of Class C Warrants at $0.50 per share during August 2007 - - 980,000 980 489,020 - - - 490,000 Exercise of Class D Warrants at $0.55 per share during August 2007 - - 880,000 880 483,120 - - - 484,000 Exercise of Class E Warrants at $0.60 per share during August 2007 - - 880,000 880 527,120 - - - 528,000 Issuance of common stock and warrants at $0.50 per share on April 23, 2007 - - 1,000,000 1,000 499,000 - - - 500,000 Dividend paid - spin off of MircoChannel Technologies Corporation - Comprehensive income (loss) Foreign currency translation adjustments - Net loss for the year - Total comprehensive loss Balance, August 31, 2007 - - 53,864,600 53,865 3,754,467 1,414,622 Common stock and warrants issued for cash - - 3,675,000 3,675 3,392,280 - - - 3,395,955 and services at $1.00 per Unit in February 2008 Exercise of Class C Warrants at $0.50 - - per share during March 2008 20,000 20 9,980 - - - 10,000 Exercise of Class D Warrants at $0.55 - - per share during May 2008 20,000 20 10,980 - - - 11,000 Exercise of Class F Warrants at $1.25 per share during April - May 2008 - - 175,000 175 218,575 - - - 218,750 Stock based compensation - 3,600,303 - - - 3,600,303 Comprehensive income (loss) Foreign currency translation adjustments - 12,504 - 12,504 12,504 Net loss for the year - Total comprehensive loss Balance, August 31, 2008 - - 57,754,600 57,755 10,986,585 10,693 2,941,589 Reversal of stock based compensation due to forfeiture of stock options - Exercise of Class E Warrants at $0.60 per share during July 2009 - - 20,000 20 11,980 - - - 12,000 Exercise of Class F Warrants at $1.25 per share during July - August 2009 - - 826,000 826 1,031,674 - - - 1,032,500 Stock based compensation - 183,312 - - - 183,312 Comprehensive income Foreign currency translation adjustments - Net income for the year - 1,961,175 1,961,175 1,961,175 Total comprehensive income 1,950,482 Balance, August 31, 2009 - - 58,600,600 58,601 8,622,458 - 2,528,790 Stock based compensation - 521,914 - - - 521,914 Cumulative adjustment upon adoption of ASC 815-40 - Net loss for the nine months ended May 31, 2010 - Total comprehensive loss $ (551,034) Balance, May 31, 2010 - $ - 58,600,600 $ 58,601 $ 7,358,812 $ - $ (7,046,074) $ 371,339 (The accompanying notes are an integral part of these consolidated financial statements) 5 NEW ENERGY TECHNOLOGIES, INC. (Formerly "Octillion Corp.") (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MAY 31, 2 PERIOD FROM INCEPTION (MAY 5, 1998) TO MAY 31, 2010 (Expressed in U.S. Dollars) (Unaudited) Cumulative Nine Months Ended May 5, 1998 May 31, (Inception) to May 31, 2010 Cash flows from operating activities Income (loss) from continuing operations $ (551,034) $ 2,825,936 $ (6,141,206) Add: loss from discontinued operations - - (162,097) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation - - 4,482 Reversal of stock based compensation expense due to forfeiture of stock options - (3,591,093) (3,591,093) Stock based compensation expense 521,914 48,755 4,305,529 Change in fair value of warrant liability (1,721,658) - (1,721,658) Loss of disposal of fixed assets - - 5,307 Payable written off - - (30,000) Common stock issued for services - - 3,000 Common stock issued for debt settlement - - 103,332 Changes in operating assets and liabilities: Decrease (increase) in deferred research and development costs (3,571) 107,904 (43,130) Increase in prepaid expenses and other current assets (17,951) (577) (25,537) Increase (decrease) in accounts payable (3,724) 33,486 94,743 Increase in accrued liabilities 88,150 - 244,259 Increase in accounts payable - related party - - 30,000 Net cash used in operating activities (1,687,874) (575,589) (6,924,069) Cash flows from investing activity Purchase of fixed assets - - (9,789) Net cash used in investing activity - - (9,789) Cash flows from financing activities Proceeds from the issuance of common stock and exercise of warrants, net - - 8,382,205 Repayment of promissory note - - (155,000) Proceeds from promissory notes - - 155,000 Dividend paid - - (400,000) Net cash provided by financing activities - - 7,982,205 Increase (decrease) in cash and cash equivalents (1,687,874) (575,589) 1,048,347 Effect of foreign currency translation - (10,693) - Cash and cash equivalents at beginning of period 2,736,221 2,992,010 - Cash and cash equivalents at end of period $ 1,048,347 $ 2,405,728 $ 1,048,347 Supplemental disclosure of cash flow information: Interest paid in cash $ - $ 267 $ 11,002 Income taxes paid in cash $ - $ - $ - Supplemental disclosure of non-cash transactions: Accrued management fees converted to equity $ - $ - $ 103,332 Warrants issued for broker commissions $ - $ - $ 642,980 (The accompanying notes are an integral part of these consolidated financial statements) 6 NEW ENERGY TECHNOLOGIES, INC. (Formerly Octillion Corp.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS May 31, 2010 (Expressed in U.S. Dollars) (Unaudited) Note 1: Organization and Nature of Operations New Energy Technologies, Inc. (the Company) was incorporated in the State of Nevada on May 5, 1998, under the name Octillion Corp. On December 2, 2008, the Company amended its Articles of Incorporation to effect a change of name to New Energy Technologies, Inc. The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Sungen Energy, Inc. (Sungen), Kinetic Energy
